DETAILED ACTION
Claims 1 through 25 originally filed 12 February 2020. By response to restriction requirement received 4 October 2021; Invention A is elected for examination, Species 1 is elected for examination, and claims 4 through 25 are withdrawn from consideration. By response received 13 January 2022; claim 1 is amended. Claims 1 through 3 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendment to claim 1 overcomes the previous rejection under 35 U.S.C. 102(a)(1). 
This argument is persuasive. However, upon further search and consideration, Caër et al. (Caër, US Pub. 2018/0323575) has been located which appears to render the amended limitation obvious. A new rejection has been formulated as set forth below.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 3 rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (Tani, JP Pub. 2013-093339) in view of Caër et al. (Caër, US Pub. 2018/0323575).

Regarding claim 1, Tani discloses, "A germanium (Ge) laser diode with direct bandgap for laser generation" (p. [0058], [0059], and Fig. 1N, pt. 8).  "Forming an intrinsic Ge active layer over a substrate" (p. [0047] and Fig. 1H, pt. 8).  "Forming a p+ region and an n+ region adjacent the intrinsic Ge active layer" (p. [0048], [0049], and Fig. 1J, pts. 8, 11, and 12).  "Wherein the p+ region, the n+ region, and the intrinsic Ge active layer collectively define a p-i-n diode" (p. [0058] and Fig. 1N, pts. 8, 11, and 12).  "Forming metal contacts to the p+ and n+ regions" (p. [0056] and Fig. 1N, pts. 11, 12, 15, and 16).  Tani does not explicitly disclose, "Forming only a dielectric cap layer directly between and horizontally aligned with the metal contacts."  Caër discloses, "Forming only a dielectric cap layer directly between and horizontally aligned with the metal contacts" (p. [0044] and Fig. 3, pts. 102 and 108, where modifying the arrangement of the waveguide of Tani such that the waveguide is below the active region as in these teachings of Caër results in only a dielectric cap being formed between the electrodes of Tani).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tani with the teachings of Caër.  In view of the teachings of Tani regarding a laser device in which a waveguide is arranged above a gain medium, the alternate arrangement of the waveguide and gain medium such that the waveguide is below the gain medium as taught by Caër would enhance the teachings of Tani by reducing the processing to which the gain medium is subject by allowing the gain medium to not be subject to waveguide processing steps.

Regarding claim 2, Tani discloses, "Wherein the intrinsic Ge active layer has a thickness of 3 nm or less" (p. [0058] and Fig. 1N, pt. 8).  

Regarding claim 3, Tani discloses, "Wherein the p+ and n+ regions are horizontally aligned with the intrinsic Ge active layer" (Fig. 1N, pts. 8, 11, and 12).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828